InsiiEV, J.
On the 15th March, 1851, Henry Williams, junior, who had been the tutor of the minor children of Thomas Hughes, deceased, filed *522in the Seoond District Court of New Orleans, his final account of tutorship, which was opposed by Henry Williams, senior, the new tutor ; and from a judgment rendered by the Court on this opposition, Henry Williams, senior, has appealed.
Each of the items opposed was carefully examined by the Judge á quo, who has given, as we think, satisfactory and legal reasons, for maintaining or rejecting the particular items objected to.
The appellant has not pointed out any error in the judgment; nor has the appellee, who has prayed for an amendment of the judgment, been able, in his written points, to satisfy us that the Court below erred.
It is, therefore, ordered, adjudged and decreed that the judgment of the Court below be affirmed, thé costs of appeal to be paid by the appellant.